Citation Nr: 1620993	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for lateral epicondylitis with mild degenerative joint disease of the left elbow (left elbow disability), to include as secondary to the service-connected degenerative joint disease of the proximal interphalangeal joint of the right hand (right hand disability).

2.  Entitlement to a compensable disability rating for the left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to April 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2008 (left elbow) and April 2011 (left ear hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for Meniere's disease was remanded in January 2014 along with the claims currently on appeal.  Following development conducted pursuant to the Board's remand, the AOJ granted service connection for Meniere's disease in a September 2014 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Similarly, as noted in the January 2014 remand, the Veteran also previously perfected an appeal regarding entitlement to service connection for a right knee disability.  In December 2010, prior to the right knee claim being certified to the Board, service connection for a right knee disability was granted.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham, supra.  

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Finally, the Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was referred in the January 2014 remand and has still not been adjudicated.  While the Veteran is now in receipt of a 100 percent disability rating, the TDIU issue is not necessarily moot.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the issue is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required to ensure due process and for additional development.

The Board remanded the Veteran's claim for service connection for a left elbow disability in January 2014 for the procurement of outstanding records and to obtain an opinion regarding any possible aggravation of his left elbow disability by his service-connected right hand disability.  Although an addendum opinion was obtained in May 2014, the examiner did not address all of the issues raised in the Board's January 2014 remand instructions.  Specifically, the examiner did not opine as to whether the Veteran's left elbow disability has been aggravated by his service-connected right hand disability.  Therefore, remand is required to obtain an addendum VA opinion.

Secondary service connection may be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

The Veteran's claim for an increased rating for hearing loss was remanded in January 2014 for outstanding records and an updated VA examination report.  The Board specifically requested that a May 2011 audiogram that was referenced by a November 2011 VA examiner be associated with the Veteran's file.  While an audiogram dated March 7, 2011, was associated with the Veteran's file, a May 7, 2011, has not been (although it may be that the incorrect date was referenced in the November 2011 examination report).  In any event, upon reviewing the additional VA treatment records that were added to the Veteran's file pursuant to the Board's remand, it is apparent that several other audiograms have been performed during the appeal period that are not part of the record before the Board.  For instance, treatment records indicate that an audiogram was performed on September 5, 2012, and again on September 12, 2012.  There is further evidence that audiograms were performed in March 2010 and November 2010.  Procurement of the audiograms is especially important in light of the fact that the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Moreover, the March 2011 audiogram that has been associated with the Veteran's file indicates that left ear hearing results have been extremely variable.  Thus, the missing records should be obtained so that VA may assess whether they reveal hearing impairment to a level that warrants a compensable rating.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA outpatient treatment records since May 2014 that have not been secured for inclusion in the record.  Additionally, associate all audiograms that have been performed by VA since December 2009 with the file, including those conducted in May 2011, September 2012, March 2010, and November 2010.  

If additional information is needed from the Veteran, the Veteran should be asked to provide such.

The efforts undertaken should be documented together with the responses received.  If the audiograms cannot be obtained, issue a formal finding of unavailability, notify the Veteran that his records could not be located, and inform him that he may provide alternative forms of evidence to support his claim. 

2.  Send the claims file to the examiner who provided the May 2014 addendum opinion, if available, to obtain another addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar qualifications.  If a new examination is deemed necessary to respond to the request, one should be scheduled. 

Following review of the claims file, the examiner should provide an opinion as to whether the Veteran's left elbow disability is at least as likely as not (50 percent probability or greater) permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by the Veteran's service-connected right hand disability. 

If the examiner concludes that the left elbow disability has been worsened beyond normal progression (aggravated), the examiner should attempt to quantify the degree of aggravation caused by the right hand disability.  The medical rationale for all opinions expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




